               Case 5:20-cv-00338-D Document 7-4 Filed 05/08/20 Page 1 of 2



Paul D. Goodman
Goodman Consulting, LLC
Senior Partner, Owner
Curriculum Vitae for Umpire Service




Current Employment
2017-Present
The Construction Defect Expert, LLC/ Goodman Consulting, LLC
Senior Partner
Construction defect consultations ranging from deposition-assist, identification & documentation of
defective construction/materials, roof inspections, waterproofing assessments and advisement,
thermal imaging/air intrusion/moisture intrusion identification, and general expert witness testimony
and reporting. Impartiality: I spend about half of my time working for carriers, and the remainder
working for general contractors, subcontractors, and property owners. For litigated cases, I regularly
work for both plaintiff and defense.

Civilian:
Direct retail, private, and insurance claim estimating and project production for all types of roofs.
Holds certifications in all major roof installation types, as well as certifications in damage assessment
for all roof types. Assists architects, large loss adjusters, litigators, and general contractors in
damage assessment, remedial scope specification, applicability of locally adopted code, assessment
of general conditions related to execution of construction projects, and specification of installation/
waterproofing details for both new and existing construction.

Government:
Responsible for bidding projects, job procurement, e-verifiable labor retention/employment, shop
drawings and detail specifications, OSHA and ANSI safety compliance/standards for equipment use,
fall safety training, equipment operation training, operation of heavy equipment, quality assurance,
and inspections process.


             Examples of Appraisal Experience (a selection)
•   Gowens Residence, Appraisal for Slate roof. Position: Appraiser.
•   Central Church of Nazarene, Tulsa, composition shingle failure. Position: Appraiser
•   Ultimate Roofing, earthquake damage advisement. Position: Umpire
•   Cutler Residence, Ada, Umpire for shake roof claim. Position: Umpire
•   Wilfong Residence, Kingfisher: Tile roof appraisal consult for AFR Insurance. Position: Appraiser
•   Current active cases: 38.

As an independent building consultant with a large emphasis placed on experience and education in
roof coverings, waterproofing, and storm/water loss damage assessment, we are uniquely qualified
to serve in the insurance carrier appraisal process. We have a good working knowledge of the
appraisal process. Estimating, where needed, can be done in Xactimate. Policy interpretation, when

www.TCDExpert.com                            Exhibit D                                               1 of 2
              Case 5:20-cv-00338-D Document 7-4 Filed 05/08/20 Page 2 of 2


needed, can be done by Paul or by our full-time licensed staff insurance adjuster. Our office has
produced over assessments and insurance scope of work summaries for claims due to losses from
peril, and are able to bring this robust experience and skill set to bear as an appraiser or umpire. We
thoroughly enjoy settling disputes and shedding light where needed.


Licenses/Qualifications
•   OK Construction Industries Board CIB #732
•   CIB Commercial Endorsement
•   Dept. of Veterans Affairs Government Contractor DUNS #078697784
•   Oklahoma City Contractors Number CON-15323
•   OSHA 29CFR 1926 Fall Protection Safety Training cert.
•   HAAG Engineering: Residential Certified, Storm Damage Assessment (held since 2012)
•   HAAG Engineering: Commercial Certified, Storm Damage Assessment (held since 2013)
•   Member, National Roofing Contractors Assn
•   Member, National Slate Assn
•   Member, Slate Roofing Contractors Assn
•   Tile Roofing Institute Certified
•   Certified low slope roof/flat roof: Versico
•   **Currently studying for IIBEC RRO designation, with RRC to follow**




www.TCDExpert.com                                                                                  2 of 2
